OPINION — AG — ** APPROPRIATIONS — EMERGENCY CLAUSE — WHEN EFFECTIVE ** (1) BY REASON OF ARTICLE V, SECTION 55, AFTER JULY 1, 1981, IN THE ABSENCE OF A THEN EFFECTIVE ACT OF THE LEGISLATURE APPROPRIATING FUNDS TO PAY THE OPERATING EXPENSES OF A STATE AGENCY, THE ONLY CLAIM PROPERLY PAYABLE BY SUCH AN AGENCY WILL BE THOSE WHICH ARE PROPER OBLIGATIONS INCURRED AGAINST PREVIOUSLY APPROPRIATED " NON FISCAL " FUNDS THAT HAVE NOT LAPSED; AND CLAIMS AGAINST FUNDS ACCRUING TO AN AGENCY PURSUANT TO A CONTINUING APPROPRIATION; AND CLAIMS FOR THE SALARIES OF APPOINTED OR ELECTED STATE OFFICERS, WHOSE POSITIONS ARE SALARIES ARE FIXED BY LAW. (2) A STATE AGENCY MAY NOT MAKE A LEGALLY BINDING PROMISE TO PAY EMPLOYEES OR CONTRACTORS FOR SERVICES PERFORMED PRIOR TO THE EFFECTIVE DATE OF APPROPRIATION LAW APPROPRIATING FUNDS SOUGHT TO BE USED FOR SUCH PAYMENTS. ARTICLE X, SECTION 23 (3) SEPARATE APPROPRIATION LAWS BECOME EFFECTIVE NINETY DAYS FOLLOWING ADJOURNMENT OF THE LEGISLATIVE SESSION DURING WHICH THEY WERE ADOPTED, UNLESS SUCH BILLS ARE ADOPTED WITH AN EMERGENCY CLAUSE; ARTICLE X, SECTION 58 (4) NO CLAIM AGAINST FUNDS APPROPRIATED IN A GIVEN APPROPRIATION BILL IS VALID, WHERE THE CLAIMS IS FOR SERVICES RENDERED OR CONTRACT PERFORMED PRIOR TO THE EFFECTIVE DATE OF SUCH APPROPRIATION; (5) A STATE AGENCY WOULD NOT BE REQUIRED TO TERMINATE OR DISMISS ITS WORK FORCE BECAUSE OF A FAILURE OF THE LEGISLATURE TO APPROPRIATE FUNDS TO FINANCE THE AGENCY'S PAYROLL; HOWEVER, THE EMPLOYEES COULD NOT BE COMPELLED TO WORK WITHOUT COMPENSATION. (PUBLIC FINANCE, STATE OFFICERS, LEGISLATION, EMERGENCY MEASURES) CITE: ARTICLE V, SECTION 55, *********** ARTICLE V, SECTION 56, ARTICLE V, SECTION 58, ARTICLE X, SECTION 15, ARTICLE X, SECTION 23, ARTICLE X, SECTION 58, ARTICLE XXIII, SECTION 10, 62 O.S. 41.16 [62-41.16], OPINION NO. 73-237 (FLOYD W. TAYLOR)